J-A32039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SHANTICE TILLERY, IN HER OWN RIGHT               IN THE SUPERIOR COURT OF
AND PARENT AND NATURAL GUARDIAN                        PENNSYLVANIA
ON BEHALF OF HER MINOR SON,
SHAMIR D. TILLERY


                       v.


THE CHILDREN’S HOSPITAL OF
PHILADELPHIA, CHILDREN’S
HEALTHCARE ASSOCIATES, INC.,
MONIKA GOYAL, M.D., JOEL FEIN, M.D.,
KYLE NELSON, M.D.

APPEAL OF: THE CHILDREN’S HOSPITAL
OF PHILADELPHIA AND MONIKA GOYAL,
M.D.

                                                     No. 1823 EDA 2016


                Appeal from the Judgment Entered April 15, 2016
              in the Court of Common Pleas of Philadelphia County
             Civil Division at No.: December Term, 2011 No. 02168


BEFORE: DUBOW, J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                     FILED FEBRUARY 28, 2017

        Appellants, The Children’s Hospital of Philadelphia (CHOP) and Monika

Goyal, M.D., appeal from the judgment entered on April 15, 2016.1         We

quash.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A32039-16


      Appellants filed a timely appeal from the judgment at docket number

1508 EDA 2016, in which they alleged both trial and judgment errors. (See

Tillery v. CHOP, No. 1508 EDA 2016, at *4-5 (Pa. Super. filed February

____, 2017)). In this appeal, at docket number 1823 EDA 2016, they again

seek to challenge the judgment. (See Appellants’ Brief, at 4).

      This Court conducted an exhaustive merit review of the claims raised

challenging the judgment at docket number 1508 EDA 2016, and our

conclusions are the law of the case. See Signora v. Liberty Travel, Inc.,

886 A.2d 284, 290 (Pa. Super. 2005), appeal denied, 919 A.2d 958 (Pa.

2007) (“Under [the] law of the case doctrine, a court involved in the later

phases of a litigated matter should not reopen questions decided by another

judge of the same court or by a higher court in the earlier phases of the

matter.”) (citations omitted).2 Appellants are not entitled to a “second bite

at the apple” to challenge the judgment again. We quash.

                       _______________________
(Footnote Continued)
1
   Appellants purport to appeal from the order entered on May 12, 2016
denying their emergency motion to vacate the judgment. However, an
appeal properly lies from the final order, which “disposes of all claims and of
all parties[.] ” Pa.R.A.P. 341(b)(1); see also Pa.R.A.P. 702(a). We have
changed the caption accordingly.
2
  Appellants raise three of the same issues that we thoroughly addressed
previously, namely the reduction of future medical expenses to present
value, whether that claim was properly preserved, and delay damages.
(See Tillery, supra at *21-25, *21 n.6; Appellants’ Brief, at 4). Their issue
regarding post-judgment interest, (see Appellants’ Brief, at 4), was not
raised in either a timely post-trial motion or in the original appeal to this
Court, and is waived.



                                            -2-
J-A32039-16


     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2017




                          -3-